Exhibit Copano Energy, L.L.C. News Release Contacts: Matt Assiff, Senior VP & CFO Copano Energy, L.L.C. FOR IMMEDIATE RELEASE 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY MAINTAINS QUARTERLY CASH DISTRIBUTION Following Sixteen Consecutive Increases Since IPO HOUSTON – April 15, 2009 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today a cash distribution for the first quarter of 2009 of $0.575 per unit, or $2.30 per unit on an annualized basis, for all of its outstanding Common Units.This distribution is equal to its distribution of $0.575 per unit for the fourth quarter of 2008.The distribution will be payable on May 15, 2009, to holders of record of Common Units at the close of business on May 1, 2009. “Copano has elected to maintain its $0.575 quarterly distribution to unitholders.Management concluded that it would be inappropriate to consider our traditional quarterly increase in light of challenging economic and commodity price conditions in the first quarter and the ongoing efforts we are asking our employees and service providers to make with respect to reducing our costs.We are encouraged by recent commodity price developments, however, and feel cautiously optimistic regarding pricing trends as 2009 progresses,” said John Eckel, Chairman and Chief Executive Officer of Copano Energy. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana. This press release may include “forward-looking statements” as defined by the Securities and Exchange Commission. All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the company expects, believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made by the company based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances. These statements include, but are not limited to statements with respect to future distributions.
